Citation Nr: 1229647	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  03-05 988	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to a schedular rating higher than 40 percent for traumatic arthritis of the lumbosacral spine with history of strain (low back disability).

2.  Entitlement to an extra-schedular rating for this low back disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:  Michael Eby, II, Agent


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to June 1973 and from December 1990 to February 1992.  He had additional service in the National Guard.

This case has a complex procedural history dating back several years.  It initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which had denied a compensable rating for the Veteran's 
service-connected low back disability, which, at the time, was characterized as merely involving residuals of a strain.

This appeal, however, also stems from a more recent March 2007 rating decision that denied an increase in a now higher 40 percent schedular rating for this 
service-connected low back disability, but which is now considered to also include traumatic arthritis of the lumbosacral spine, so not just the strain.

In support of his first appeal for an increased rating for this low back disability, the Veteran testified at a hearing in August 2005 before a Veterans Law Judge (VLJ) of the Board.  And the Board subsequently, in October 2005, granted the higher 40 percent schedular rating.  The Board determined the Veteran was not entitled to an even higher rating - including on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).  Also in its decision, the Board denied a higher rating for an ingrown toenail of the left great toe.  The Veteran appealed that decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC). 

In an October 2007 Amended Joint Motion for Partial Remand, the parties (the Secretary of VA and appellant) asked the Court to vacate the part of the Board's October 2005 decision that had determined that extraschedular compensation under § 3.321(b)(1) was not warranted.  The parties agreed, however, that the other portions of the Board's decision determining the Veteran was entitled to a higher 40 percent schedular rating for his low back disability and denying an increased rating for the ingrown toenail on his left great toe should be affirmed.

In an October 2007 Order, granting that Joint Motion for Partial Remand, the Court partially vacated the Board's decision only to the extent it had denied extraschedular compensation under § 3.321(b)(1).  The Court remanded this portion of the claim to the Board for further development and readjudication in compliance with directives specified.  The Court stated that the appeal as to the remaining issues was dismissed.  In other words, the Court dismissed the appeal regarding the issue of entitlement to a schedular rating higher than 40 percent for the service-connected low back disability and for a higher rating for the ingrown toenail on the Veteran's left great toe.

To comply with the Court's Order, the Board in turn remanded this remaining extraschedular claim concerning the low back disability in February 2008, with instructions to refer the file to the Director of the Compensation and Pension (C&P) Service for this additional consideration.  The Board is precluded from assigning an extraschedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or, as here, the Director of C&P Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Director of the C&P Service since has had this opportunity and determined an extraschedular rating is unwarranted.

Meanwhile, the Veteran also had filed a new claim in November 2006 for an increased schedular rating for his service-connected low back disability.  And in the March 2007 decision already alluded to, the RO had denied this claim for a schedular rating higher than 40 percent, but recharacterizing the disability as traumatic arthritis of the lumbosacral spine with history of strain.  He perfected an appeal of that decision and testified at a second hearing before a different VLJ of the Board in September 2008 concerning this additional claim.

In December 2008 and October 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The file since has been returned to the Board for further appellate consideration.

There are other claims that are not currently before the Board, however.  A review of the Veteran's Virtual VA file reveals that, in a December 2011 rating decision, the RO denied service connection for several claimed disabilities and notified him of that decision in a letter that same month.  A February 2012 letter from the RO to him reflects that he apparently had initiated an appeal of some or all of these other claims (a copy of his notice of disagreement (NOD) is not in his electronic Virtual VA file or in his physical claims file, either), but the RO apparently is processing his NOD and resultantly will issue a statement of the case (SOC).  Once he receives the SOC concerning these other claims, he will then have opportunity to complete the steps necessary for perfecting his appeal of these other claims to the Board by also, in response to that SOC, filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.  In the meantime, though, these other claims are not before the Board.

Therefore, the issues currently on appeal are his claimed entitlement to a disability rating higher than 40 percent for the traumatic arthritis of his lumbosacral spine with history of strain, on either a schedular or extra-schedular basis.  But there is a derivative claim for a TDIU, as well.

The Veteran and his treating VA nurse practitioner submitted additional pertinent evidence in October 2011 and March 2012, and he waived his right to have the RO initially consider this additional evidence.  See his December 2011 statement.  See also 38 C.F.R. §§ 20.800, 20.1304 (2011).  In the October 2011 medical record, the VA nurse practitioner stated the Veteran is unemployable due to a combination of non-service-connected disabilities and his service-connected low back disability.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands to the RO generally are via the Appeals Management Center (AMC), unless the Veteran is represented by a private attorney, in which case the remand is directly to the RO.

The Veteran's former representative, an attorney, withdrew from representation in October 2009.  The Veteran since has appointed a new representative, an agent, in February 2012.  In April 2012, the Veteran asked that a copy of his claims file be sent to his new representative, and this was done in July 2012.  On August 6, 2012, a written argument was received from this new representative.  He contended the Veteran is unable to obtain and maintain substantially gainful employment, so he, too, has made argument concerning this derivative TDIU claim.

Before deciding this derivative TDIU claim, however, it must be determined whether the Veteran is unemployable due solely to service-connected disabilities.  A medical opinion thus is needed before deciding this additional claim.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  So the Board is remanding this derivative TDIU claim.  VA's Office of General Counsel has indicated, however, that remanding a derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Hence, the Board is going ahead and deciding the underlying claim for a rating higher than 40 percent for the low back disability, considering whether the Veteran is entitled to additional compensation for this disability on either a schedular or extra-schedular basis.


There is one other preliminary point also worth mentioning.  VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a hearing before two separate VLJs during an appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  So, in an April 2012 letter, the Veteran was offered this opportunity of a hearing before a third VLJ.  He did not respond to the letter, however.  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, and taking into account his complaints of pain, the Veteran's low back disability has been manifested by forward flexion of his thoracolumbar (thoracic and lumbar) spine limited to no more than 20 degrees (but generally to 45 degrees or even more during his most recent VA examination), with no evidence of unfavorable ankylosis of his entire thoracolumbar spine; there also is no indication he has experienced any incapacitating episodes of intervertebral disc syndrome (IVDS), inasmuch as, in treating this disability, there is no confirmation a physician has prescribed bed rest.

2.  The rating schedule adequately addresses the symptoms of this low back disability and consequent impairment; this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.



CONCLUSION OF LAW

The criteria are not met for a rating higher than 40 percent for the service-connected low back disability on either a schedular or extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The RO sent the Veteran a May 2001 letter in response to his initial claim for a higher rating for his low back disability, so before initially adjudicating this claim in the June 2002 decision from which this appeal ensued, thus, in the preferred sequence.  Additional notice was sent in a subsequent January 2005 letter, and together these letters informed him of the type of information and evidence required to substantiate his claim for an increased rating and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  Several additional notice letters also have been sent to him during this lengthy appeal.

In particular, a November 2006 letter was sent prior to initially adjudicating his new claim in the March 2007 decision that is also at issue in this appeal, so also in the preferred sequence.  That letter informed him of the type of information and evidence required to substantiate this claim for an increased rating and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the disability rating and effective date elements of this claim, in compliance with Dingess.

Additional notice was provided in an even more recent April 2008 letter, which advised him of the need to provide medical or lay evidence demonstrating the level of disability and the effect the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that he could submit (or ask VA to obtain) relevant to establishing his entitlement to a higher rating.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for an increased rating need not be "veteran specific").  Moreover, these claims were most recently readjudicated in the December 2011 SSOC, so since providing all required notice.  See Mayfield and Prickett, supra.

He and his agent have not alleged any prejudicial error in the content or timing of the VCAA notice provided.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), Social Security Administration (SSA) records, and VA and private medical records, and arranged for several VA compensation examinations - in December 2006, April 2008, and November 2010 - to assess and reassess the severity of his low back disability.  The reports of these examinations, along with the other evidence of record, provide the information needed to address the relevant rating criteria.

Additionally, the claim for an extraschedular rating for the service-connected low back disability was, as requested, submitted on remand to the Director of the C&P Service for this special consideration, and the Director made his determination in June 2008, which was unfavorable to the claim.


Also, notably, the Board primarily remanded this claim in October 2010 so the RO could arrange for another VA examination.  There was compliance with this remand directive since another VA examination was performed in November 2010, which, as mentioned, provides the findings and additional information needed to determine whether the rating for the low back disability should be increased.  The Board therefore is satisfied there has been compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Only if the record is found to be inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, a VA medical opinion was most recently obtained in November 2010 pursuant to the Board's October 2010 remand directive, so rather recently.  The mere passage of time since does not, in and of itself, necessitate another examination or as a matter of course.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  So another examination or additional medical comment concerning the severity of this low back disability is not needed.  38 C.F.R. § 4.2.

Regarding the hearings the Veteran also has had concerning his claim, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of:  (1) fully explain the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the September 2008 hearing before the Board.  And, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this claim for a higher rating for the low back disability.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the 2005 or 2008 Board hearings. 

The Board therefore is satisfied that VA has provided all assistance required by the VCAA concerning the claim.  38 U.S.C.A. § 5103A.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file; there are several volumes of evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The essential basis of any increased-rating claim is that the disability is more severe than currently evaluated.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.


When rating a service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance, as past medical reports do not take precedence over current medical findings.  But, nevertheless, when assessing the current level of disability this necessarily includes determining whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  And the Court has explained that VA must give the claim this consideration, irrespective of whether the appeal involves an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999) (pertaining to initial-rating claims); and Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning established-rating claims).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evaluation of the same disability or symptoms under different diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition is not duplicative of or overlapping with the symptoms of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

The regulations for evaluating IVDS, i.e., disc disease, were amended on September 23, 2002, and the criteria for rating all spine disabilities, so including degenerative arthritis, were amended on September 26, 2003.  The current claim for a higher schedular rating for this low back disability (not the prior claim, the denial of which the Court did not disturb) was filed in November 2006, so years after the effective date of these amendments.  Thus, only these current rating criteria apply.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

Historically, this low back condition initially was rated as 0-percent disabling, so noncompensable, from February 19, 1992 until the rating for it was increased to 40 percent as of November 20, 2000, under Diagnostic Codes 5010 and 5242.  Diagnostic Code (DC) 5010 pertains to arthritis due to trauma (traumatic arthritis) and indicates it should be rated as degenerative arthritis, which in turn is rated under DC 5003.  DC 5242 pertains specifically to degenerative arthritis of the spine and indicates to see also DC 5003.

According to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (which, here, since involving the low back, are DCs 5235-5242, the General Rating Formula for Diseases and Injuries of the Spine).  According to DC 5003, when, however, the limitation of motion of the specific joint or joints involved is noncompensable (meaning 0-percent disabling) under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Also according to DC 5003, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  And a higher 20 percent rating is warranted for this with occasional incapacitating exacerbations.  Note (1) indicates these ratings will not be combined with ratings based on limitation of motion.  

As concerning the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating requires unfavorable ankylosis of the entire spine (that is, when also considering the adjacent cervical segment).  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  See 38 C.F.R. § 4.71a , Diagnostic Code 5242.


The Rating Schedule also lists normal ranges of motion of the thoracolumbar spine for VA compensation purposes.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V, 68 Fed. Reg. 51,458 (Aug. 27, 2003).  Note (2) to DC 5242 (which refers the rater to Plate V) explains that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, backward extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees.  The combined range of motion refers to the sum of the range of motion on forward flexion, backward extension, left and right lateral flexion, and left and right rotation.  So the normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DCs 5235-43, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DC 5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.


As an initial matter, the Board sees that the Veteran has sustained intercurrent injuries to his low back or lumbosacral spine as a result of accidents at work and in his car.  As a general proposition, the extent of disability he has from these additional injuries should not factor into the extent of disability he has as a result or consequence of his military service because this other disability is unrelated to his military service, i.e., not service connected.  And, as already alluded to, to overcompensate him for this additional disability would violate VA's 
anti-pyramiding regulation, 38 C.F.R. § 4.14.  However, where, as here, it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Throughout the entire rating period on appeal (that is, since is re-filed, not initial, claim for a higher rating for his low back disability), his service-connected low back disability has been rated as 40-percent disabling.  In order to be entitled to the next higher 50 percent schedular rating for orthopedic manifestations under DC 5242, the evidence must show unfavorable ankylosis of his entire thoracolumbar spine, and this has not been shown.

SSA records show he has been found to be disabled since 1992 based on a primary diagnosis of a psychiatric disorder and a secondary diagnosis of a personality disorder.  He was not awarded SSA disability benefits based on his low back disability.

VA and private medical records and examination reports reflect ongoing treatment for chronic low back pain on account of arthritis in this segment of his spine.

On VA medical examination in May 2001, he reported a history of spinal surgery in 1998 to repair a herniated disc, so this additionally invokes consideration of DC 5243 for IVDS (meaning aside from DC 5242 for degenerative arthritis).  He complained of low back pain radiating into his lower extremities.  Range of motion testing revealed extension to 10 degrees, flexion to 50 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  Pain was noted with motion.  The examiner found no evidence of motor or sensory loss in the lower extremities.  The final diagnosis was degenerative disc disease of the lumbosacral spine, with left sciatica.  The examiner also indicated the Veteran would be unemployable at any activity requiring repetitive back activity, extended walking, stooping, bending, climbing or carrying.

A June 2002 VA outpatient treatment record reflects the Veteran complained of daily low back pain and that he could not lift.  He was told not to lift objects over 15 pounds.

On VA examination in April 2003, the Veteran continued to report chronic low back pain, and he used a back brace for support.  On physical examination, he had straightening of the normal lordotic curve.  Reflexes were 1+ and equal bilaterally.  He could squat and stand on his heels and toes, albeit with reports of pain.  Range of motion testing revealed extension to 10 degrees, flexion to 30 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  The examiner noted the Veteran likely would have additional limitation of motion secondary to fatigability and exacerbations; however, he was unable to quantify this increased impairment.  X-rays confirmed degenerative disc disease of the lumbosacral spine.  After examining the Veteran, this evaluating VA physician indicated that, based on the Veteran's reported history, his ruptured disc, for which he had surgical repair in 1998, could be consistent with his initial injury; however, one could only speculate based on the documentation of record.  If the Veteran's recitation of his history could be verified, added this examiner, then it is more likely than not that the present degenerative disc disease is related to his service-connected lumbosacral strain.  If so, his chronic back condition would prevent him from doing any activity that would require lifting, bending, stooping, climbing, carrying or extended standing.  He had not been hospitalized or put on bed rest by any physician over the last year for his back condition, however.


On VA examination in January 2005, the Veteran continued to complained of chronic low back pain that restricted him to sedentary activities.  He also took medication for his pain.  However, he was able to perform all activities of daily living without assistance.  He had not been put on bedrest over the past year by a physician for this condition.  He was retired and had not worked for several years.  On physical evaluation, he was noted to use a cane for mobility.  Tightness in the paralumbar muscles was observed.  His surgical scar along the midline of the thoracolumbar spine was flat and nontender.  He had no motor or sensory deficits in his lower extremities.  Muscle atrophy was not present.  Straight leg raising was positive on the right, and reflexes were equal.  Range-of-motion testing revealed extension to 0 degrees, flexion to 45 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  Pain was reported with motion.  In addressing the cause of the Veteran's symptomatology, the examiner noted that it would be impossible to differentiate any symptoms that may be related to a back strain when the symptoms of the Veteran's degenerative disc disease post laminectomy with sciatica would far overshadow any symptoms of lumbosacral strain.  Therefore, the examiner could not give an opinion concerning the amount of disability or the physical findings that are related to the service-connected low back strain as opposed to the nonservice-connected degenerative disc disease without speculation.  The diagnostic impression was degenerative disc disease of the lumbosacral spine with left sciatica.

During his August 2005 hearing before the Board, the Veteran testified that he could not do any lifting and had pain radiating into his left leg.  He said he could only bend over to a certain level and could hardly stoop without being in pain.  He used a back brace, leg brace, and a cane.  He said that, generally, if he was not doing anything strenuous he did fairly well, but that when it came to lifting, mowing the yard, or trying to do anything strenuous, he had problems.  He could walk only 25 or 50 yards.


On VA spine examination in December 2006, he complained of constant low back pain with radiation down both legs.  He used a cane to stabilize his walking and was able to perform his activities of daily living without assistance.  He denied treatment but took daily pain medication.  He said his pain was at a level of 8 on a scale of 1 to 10.  He said he could not stand for any length of time because of his back, and that he avoided heavy lifting, twisting, and reaching for objects.  He was not restricted in his walking, denied falling or weakness of his legs, and denied bowel or bladder dysfunction.  He also denied being incapacitated during the past 12 months.  An X-ray of his lumbosacral spine showed normal alignment without acute fracture or dislocation, and all the vertebrae were of normal height.  There was disc space narrowing with posterior osteophyte formation at L5-S1 causing spinal stenosis.  There was facet hypertrophy at L5.  Both sacroiliac joints were normal.  

On objective physical examination, he walked with a normal gait, but used a cane for ambulation.  He did not have any difficulty doffing/donning his clothing, and turned without difficulty.  He could get on and off the examination table without difficulty.  He was unable to perform heel-toe walking without loss of balance, and was unable to squat without assistance.  He was unable to perform straight-leg raising.  He stood erect with a level pelvis.  The curvature of his spine appeared normal, and there was no paraspinal tenderness.  Range of motion was as follows:  flexion to 20 degrees, extension to 5 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 10 degrees.  He reported pain at the extreme ranges of all maneuvers, and there was no objective evidence of pain.  Repetitive motion did not change his range of motion or his symptoms.  Deep tendon reflexes were 2+ in both lower extremities, and sensation was intact to touch.  The examiner stated that he could detect no motor weakness or sensory deficit in the lower extremities.  The diagnostic impression was chronic back strain, degenerative arthritis of the lumbar spine, and status post lumbar laminectomy with stable scar.  The examiner stated that he could not estimate the amount of any additional loss of range of motion during a flare-up without speculation, and that he could detect no objective evidence of weakness, incoordination, fatigue or lack of endurance.

A February 2007 VA discharge summary reflects that the Veteran was diagnosed with peripheral vascular disease (PVD) causing claudication in his left leg.  He resultantly had a percutaneous stent/angioplasty of the left common iliac artery.

A March 2007 VA outpatient treatment record reflects that the Veteran complained of daily low back pain, and could not lift.  He was told not to lift objects over 15 pounds.  There were similar findings in February 2008.

A September 2007 VA outpatient treatment record reflects that he had started working as a security guard three nights per week.  An October 2007 VA psychologist's note reflects that he was advised to engage in structured activities, and he appeared to be benefiting from working on a part-time basis.  Subsequent notes in February and April 2008 note show that he was still working on a part-time basis.

On VA examination in April 2008, he complained of constant back pain and said he used a back brace, TENS unit, and pain medications, which gave him some relief.  He added, however, that his low back pain increased with lifting, bending, and prolonged walking, though was helped by rest, pain medication, and the TENS unit.  He reported radiation down his left side to mid-thigh.  There had been no physician-prescribed bed rest in the past year.  He did not have flare-ups.  He used a cane to aid ambulation and was wearing an elastic back support.  He did not know how long or how far he could walk.  He said he was unsteady but had never fallen.  He had no problems with daily activities.  He had a job in a hospital that was basically a sitting job, and he said he was able to do this.

On examination, he walked with a slow gait, was able to heel-and-toe walk, but complained of low back pain when he attempted to do so.  Range of motion was as follows:  flexion to 45 degrees, extension to 0 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  He complained of pain at the endpoints of all motions.  There was no objective evidence of pain.  He did not complain of tenderness to palpation.  Repetitive motion did not change anything.  He showed a little bit better motion when getting dressed and undressed than when he was doing the formal part of the examination.  Deep tendon reflexes were 2+ bilaterally and equal at the knees and ankles.  An X-ray of his lumbosacral spine showed narrowing at the L5 disc space that was rather marked, though there was anterior and posterior spurring at this level.  Posterior spurring appeared to be creating some spinal stenosis.  

The VA examiner was rather skeptical of the Veteran's recitation of the extent and severity of his symptoms and the amount of effort he gave in performing the necessary objective clinical testing and evaluation, noting there was "a rather strain exaggeration and pain behavior ...."  Consequently, the examiner was less than confident of his findings in terms of their reliability and, thus, unable to estimate the degree of physical impairment imposed by this disability.   He indicated there was no evidence of degenerative disc disease.

An August 2008 VA outpatient treatment record reflects that the Veteran complained of nagging dull low back pain with intermittent sharp stabbing pains.  He denied referral into his lower extremities, denied weakness and numbness in his lower extremities, and denied bowel or bladder changes or dysfunction.  He said his pain was better with sitting in lumbar flexion, worse with standing and lumbar extension.  The diagnostic impression was chronic low back axial pain, probably whole segment, a component of discogenic pain at L5-S1, and a probable component of lumbar spondylosis at L5-S1.  A November 2008 VA treatment record reflects the Veteran complained of left leg pain; the diagnosis was acute left sciatica.

On VA spine examination in November 2010, the examiner indicated the claims file was reviewed for the pertinent history.  The Veteran complained of chronic low back pain rather than intermittent flare-ups.  He said the pain had worsened with age, and he took hydrocodone for the pain.  He said the pain was constant but varied in severity.  He could not stand or walk for any extended period of time, and he was careful with bending or lifting.  He did not lift anything heavier than 10 to 15 pounds.  He reported intermittent pain radiating from his low back into his left leg to about the level of his calf.  There was no loss of bowel or bladder sphincter function.  He had not been prescribed bed rest in the past year.  

He indicated he had retired in the mid-1990s and had worked afterward as a security guard on a part-time basis until 2007.  He gave this up because of pain associated with all the walking.  He was independent in activities of daily living.  He used a cane.  

On examination, he moved somewhat slowly with a slight antalgic limp on the left.  He had a cane in his left hand.  Range of motion was as follows:  flexion to 70 degrees, extension to 15 degrees, right and left lateral bending to 15 degrees, and right and left lateral rotation to 30 degrees.  He had pain on motion at end point with associated sighing.  There was no additional limitation of motion after three repetitions.  There was no objective evidence of spasm or tenderness.  A recent September 2010 X-ray had confirmed degenerative changes.  A September 2010 bone scan had showed degenerative disease in the thoracic spine.  The diagnostic impression was service-connected traumatic lumbosacral spine with history of strain, status post L5-S1 discectomy.  Regarding functional status, potential 
work-related limitations would include prolonged standing or walking, as well as repetitive bending or heavy lifting.  He was independent in his activities of daily living.  He had symptoms of pain radiating to the calf, and also had a history of vascular disease and had a left common iliac to common femoral bypass secondary to claudication.  He had not experienced any incapacitating episodes requiring physician-prescribed bed rest in the past 12 months.

On VA neurological examination in November 2010, the examiner noted the Veteran's complaints regarding intermittent low back pain radiating to the left leg, and intermittent numbness below the knee.  On examination, he walked with a cane in his right hand with good heel/toe and fair tandem walk.  Motor strength was 5/5 with normal tone and bulk.  Sensation was decreased to pinprick in the left leg sparing a small band on the back of the calf.  Reflexes were trace to absent and equal.  Straight-leg raising was negative.  There was a normal wear pattern on his shoe soles.  The diagnostic assessment was no motor deficits related to the lumbar spine.  His sensory deficit did not fit peripheral nerve or root distribution.

An electromyography (EMG) showed mild chronic denervation change in the paraspinous muscles but not elsewhere.  The examiner indicated there was no evidence of acute radiculopathy, and there was electrophysiologic evidence of peripheral sensory neuropathy, unrelated to the lumbar spine, which is likely responsible for the sensory loss.

A June 2011 magnetic resonance imaging (MRI) scan of the lumbar spine showed disc disease and hypertrophic spurring.  A June 2011 X-ray of the lumbosacral spine showed no significant change since October 2010; there was multi-level disc disease and spondylosis that was quite advanced at L5-S1.

A September 2011 VA treatment note reflects that the Veteran complained of low back pain and left lower extremity pain.  He denied bowel or bladder dysfunction, although he reported frequent urination that the examiner felt was related more to the Veteran's prostate.  On examination, he had full strength in his lower extremities with normal reflexes and sensation.  He had breakaway weakness in his left side but it was momentarily full.  There was subjectively diminished sensation to pinprick and light touch on the left lower extremity.  Straight-leg raising was negative.  Pain was exacerbated in the low back with straight-leg raising, and with flexion and extension of the lumbar spine.

In a written argument received in August 2012, the Veteran's agent representative contended that an increased rating is warranted for the service-connected low back disability because the Veteran is unable "to seek gainful employment."  The agent representative summarized the findings shown on VA examinations in 2001, 2003, and 2005.  He asserted that, due to the low back disability, the Veteran was unable to perform tasks that are required in a work environment, such as prolonged standing, sitting, walking, squatting, bending, or lifting.


Entitlement to a Higher Rating for the Low Back Disability on a Schedular Basis

The Board finds no support for a rating higher than 40 percent under DC 5242 based on the orthopedic manifestations of the Veteran's low back disability.  

Throughout the rating period on appeal, even considering additional functional limitation due to factors such as pain and fatigue, the evidence as a whole does not indicate a disability picture comparable to the criteria for the next higher 50 percent evaluation under DC 5242, as this evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  In fact, there has never been any such indication or even suggestion of this.  Forward flexion was to 45 degrees in January 2005, to 20 degrees in December 2006, to 45 degrees in April 2008, and to 70 degrees in November 2010.  So, if anything, the Veteran's range of motion in this direction is improving, not getting worse.  And the April 2008 examiner suggested the Veteran's limitation of spine motion was exaggerated, so perhaps even a bit more than depicted.  Regardless, because he has at all times when examined continued to have some measure of range of motion in all directions, so when also considering his backward extension, left and right lateral flexion, and left and right rotation, albeit less than normal range of motion, by definition his low back is not ankylosed.  On most examinations his range of low back motion, even for flexion specifically, was significantly greater than 30 degrees.  Flexion that is 30 degrees or less is required for the 40 percent rating he already has under DC 5242 and even if he had favorable (as opposed to unfavorable) ankylosis of the thoracolumbar segment of his spine.  But he has neither favorable nor unfavorable ankylosis of this segment of his spine, so absolutely no ankylosis at all, which, as mentioned, is preclusion to assigning a rating higher than 40 percent for his low back disability under DC 5242.  Although some limitation of motion and function has been demonstrated, it is contemplated by the existing 40 percent rating.


The Board also has considered whether a higher rating is warranted via application of DC 5243, for IVDS.  This other code provides that IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which, for the reasons and bases already discussed, does not provide grounds for assigning a higher rating, or alternatively on the basis of incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for IVDS based on incapacitating episodes found in DC 5243 provide for a 20 percent rating when there have been incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Whereas an even higher 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the last 12 months. 

Note (1) to DC 5243, however, defines an "incapacitating episode" as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician"  (italics added for emphasis).  And the evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of his low back disability, according to this definition.  Indeed, to the contrary, even he himself has expressly denied several times having ever experienced any such episodes; he repeatedly acknowledged this during his VA compensation examinations, and the examiners also confirmed as much.  Hence, DC 5243 also cannot serve as grounds for assigning a higher rating for the low back disability because there definitionally have not been any incapacitating episodes, much less of the required frequency and duration in the prior 12 months to warrant a rating higher than 40 percent.


There also are no other relevant DCs for consideration.  Although the Veteran has repeatedly complained of radiating pain and numbness into his left lower extremity, down to the level of about his calf, including during his VA compensation examinations in May 2001, April 2003, January 2005, and December 2006, and although examiners initially were unable to determine whether this radiating pain and numbness (which they diagnosed as left sciatica) was attributable to the service-connected low back disability, or admitted they could not make this determination without speculating, it later was learned in February 2007 that the Veteran has peripheral vascular disease (PVD) of his left leg.  It was causing claudication (blockage of blood flow) in his this leg, so he had to have a percutaneous stent/angioplasty of the left common iliac artery.  And the November 2010 neurological examiner since has confirmed this radiating pain and numbness in this extremity is unrelated to the service-connected low back disability, i.e., not a radiculopathy associated with this disability.  An EMG during this most recent VA compensation examination showed mild chronic denervation change in the paraspinous muscles, but not elsewhere.  And this VA neurologic examiner indicated there was no evidence of acute radiculopathy, and that there was electrophysiologic evidence of peripheral sensory neuropathy, but unrelated to the lumbar spine, which is likely responsible for the sensory loss.  So the Board cannot assign a separate or additional rating for radiculopathy/sciatic neuropathy of this lower extremity under 38 C.F.R. § 4.124a, DC 8520, since there is no indication of neurological impairment of the type contemplated by this other DC, that is, associated with this service-connected low back disability.

Furthermore, according to the September 2011 VA treatment note, although the Veteran complained of frequent urination (so possible bladder dysfunction), that examiner determined this is a prostate-related issue, so also unrelated to the service-connected low back disability.  This, in turn, means there also is no basis for assigning a separate or additional rating for this, either.


In sum, there is no basis for a schedular rating higher than 40 percent for the service-connected low back disability.  The Veteran has not met the requirements for a higher schedular rating at any time since one year prior to filing this increased-rating claim, so the Board also cannot "stage" this rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (indicating the relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim).  See also 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2).  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Whether an Extra-schedular Rating is Warranted

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of C&P Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

As specifically concerning this, pursuant to the Joint Motion for Partial Remand and Court Order, this case was previously referred to the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

In June 2008, the Director of the C&P Service reviewed the Veteran's claims file and determined that an extra-schedular rating was unwarranted under the circumstances presented.  The Director found that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical, and that the symptoms and corresponding functional loss and economic impairment contained in the evidentiary record are contemplated by the schedular rating presently assigned for the low back disability.

The Board agrees with this determination because the Veteran's symptoms (chronic arthritic pain, consequent limitation of motion, etc.) are contemplated by the rating schedule.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable).  An inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.

As mentioned, the Veteran's primary complaints regarding his low back disability are of arthritic pain and consequent limitation of motion, both of which are contemplated by the schedular rating criteria.  Consequently, the Board finds that his symptomatology and limitation in occupational functioning attributable to his low back disability are reasonably contemplated by the rating schedule.

Further regarding this matter of whether there has been marked interference with his employment, he retired several years ago in 1992 and apparently worked another job for several years after that, until 2007 or thereabouts, as a security guard, albeit just apparently part time, some 3 nights each week.  In years past he indicated that he was able to do that job successfully because it just mostly required sitting down, so sedentary, and did not conversely involve the type of physical limitations and activity preclusions the VA compensation examiners indicated in May 2001, April 2003, January 2005, and December 2006, would be problematic.  He more recently indicated during his November 2010 VA compensation examination, however, that he was no longer working, even as a part-time security guard, because that job involved a lot of walking that caused pain in his low back.  So he has given varying accounts of what that job actually entailed, a lot of sitting versus a lot of walking.  This inconsistency in his statements and testimony, in turn, tends to undermine his credibility regarding the requirements of that job insofar as whether he could or could not do it satisfactorily.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).

And even accepting this claim that he is no longer able to work, even in this 
part-time capacity as a security guard, the medical evidence on file clearly shows that, in addition to his service-connected low back disability, he has several disabling non-service-connected conditions that also significantly impair or hamper his employability.  To wit, a VA nurse practitioner opined in October 2011 that the Veteran is unemployable due to multiple non-service-connected disabilities (insulin-dependent diabetes mellitus since August 2000, peripheral vascular disease with surgery times two, hypertension, and decreased vision due to diabetes), in addition to his service-connected low back disability, so in combination with it.

Moreover, the SSA determined he became disabled in 1992, so when he retired, due to non-service-connected psychiatric disorders, thus, not due to his 
service-connected low back disability.  And while SSA determinations are not altogether binding on the Board, since VA and SSA as two different Federal agencies have different disability requirements, this evidence nonetheless is relevant to this VA claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Also keep in mind the Veteran has a pending derivative claim for a TDIU that must be further developed before being decided.  But having said that, the Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008),  ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable.")

Here, though, the Board finds that there is no probative (competent and credible) evidence that the service-connected low back disability has caused marked interference with the Veteran's employment - meaning above and beyond that contemplated by its schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

He also has not been frequently hospitalized on account of this low back disability.  Instead, most, if not all, of his evaluation and treatment for this disability has been on an outpatient basis, not as an inpatient, so certainly not as a frequent inpatient.

In conclusion, since the rating schedule adequately addresses the symptomatology for this low back disability, and this disability is not shown to affect employment in ways not contemplated by the rating schedule (or by his pending TDIU claim), the Board finds that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is unwarranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 40 percent for low back disability, on either a schedular or extra-schedular basis, is denied.


REMAND

As for the remaining derivative claim for a TDIU, a medical opinion is needed before deciding this claim to determine whether the Veteran is unemployable on account of his service-connected disabilities, that is, if only these service-connected disabilities are considered.  The VA nurse practitioner indicated the Veteran is unemployable due to multiple non-service-connected disabilities in addition to his service-connected low back disability.  And SSA found him disabled due solely to a non-service-connected psychiatric disorder and personality disorder.  So, although there were indications during his VA compensation examinations in May 2001, April 2003, January 2005, August 2005 and December 2006, that he in incapable of performing any job that would involve physical, as opposed to sedentary, activity (prolonged standing, walking, lifting, etc.), it remains unclear whether this is true when only considering his service-connected low back disability and ingrown toenail on his left great toe.  And even assuming there is indeed this preclusion to physically demanding type work, and if only considering these service-connected disabilities, it also remains unclear whether the Veteran's level of education, prior work experience and training would prevent him from even working a sedentary job that does not require this level of exertion.

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability - that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If, as here, there are two or more disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Because the Veteran has a 40 percent rating for is low back disability and just a 0 percent rating for the ingrown toenail on his left great (big) toe, he does not satisfy these threshold minimum rating requirements for consideration of a TDIU under § 4.16(a).  However, even where these percentage requirements are not met, he can show his entitlement to a TDIU, nonetheless, on an extra-schedular basis under the alternative special provisions of § 4.16(b) if he is indeed unemployable on account of these service-connected disabilities.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The RO has not had an opportunity to initially consider this additional, derivative TDIU claim, much less deny it.  And, as already alluded to, according to the holding in Barringer and a line of other precedent cases, the Board cannot assign an extra-schedular rating, so including an extra-schedular TDIU, in the first instance, having instead to the refer the matter to the Under Secretary for Benefits or the Director of the C&P Service for this initial consideration.  Moreover, the Veteran's electronic ("Virtual VA") file shows that other service-connection claims are currently pending at the RO, and these other claims are "inextricably intertwined" with this TDIU claim inasmuch as all service-connected disabilities (so including any additionally determined to be service connected) have to be considered in determining whether a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  Ratings assigned for these additional disabilities, if determined to be service connected, also could affect whether the Veteran still does not satisfy the threshold minimum rating requirements of § 4.16(a).  If he does, then he would not have to instead resort to extra-schedular consideration under § 4.16(b), as he does at present.  So it would be potentially prejudicial to him for the Board to consider this derivative TDIU claim before the RO, especially since a medical opinion is needed to determine whether he is, in fact, unemployable due solely to 
service-connected disabilities, which would impact the outcome of this claim regardless of whether it is considered under § 4.16(a) or (b).  See Bernard v. Brown, 4 Vet. App. 384 (1993); Friscia, supra; 38 U.S.C.A. § 5103A.

Accordingly, this derivative TDIU claim is REMANDED for the following additional development and consideration:

1.  Send the Veteran and his agent representative a VCAA notice letter apprising them of the type of evidence and information needed to substantiate this derivative TDIU claim, including apprising them of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence. 


2.  Also ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his service-connected disabilities.  At the moment, these are traumatic arthritis of his lumbosacral spine with history of strain and an ingrown toenail on his left great toe (but additional claims are currently pending at the RO).  If he has, and the records are not already in the file, then obtain them with his cooperation.

If the identified records are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Upon receipt of all additional evaluation or treatment records, arrange for an appropriate VA examination to obtain a medical opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation due only to his service-connected disabilities, consistent with his level of education, prior work experience and training, irrespective, however, of his age and any disabilities that are not service connected.

It therefore is imperative the examiners review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

It also is essential the examiner discuss the underlying medical rationale for this opinion on employability, if necessary citing to specific evidence in the file.  And if it is determined the Veteran is incapable of engaging in physically-demanding labor, but that sedentary employment is still a viable option, there has to be some consideration and discussion of whether this is indeed a realistic possibility, in other words, whether any such job, even if obtained, would be substantially gainful versus just marginal in comparison.

4.  Then adjudicate this derivative TDIU claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his agent representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this derivative TDIU claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________                             ________________________
              John Crowley                                                            Steven D. Reiss
VLJ, Board of Veterans' Appeals		VLJ, Board of Veterans' Appeals


__________________________________________
Keith W. Allen
VLJ, Board of Veterans' Appeals 




Department of Veterans Affairs


